DETAILED ACTION
The following is a Non-Final office action in response to communications received on 11/3/2021.   Claim 8 has been added.  Currently, claims 1-8 are pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that the hanger lip and the horizontal support overlaps between the first side frame and the second side frame. It is unclear how and what portion of the support frame overlaps with the hanger lip or if the Applicant intended to recite “the front portion” of the hanger lip.  Claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilb (U.S. Patent No. 3,752,512).
Regarding claim 1, Gilb discloses a bracket (A, Figs. 1-7) capable of use with a pool covering system comprising a hanger lip (21) extending in a first direction; a vertical strut (approximate 2) having a top side attached to the hanger lip; a horizontal support (6) attached to a bottom side of the vertical strut and extending in a second direction; a first side frame (3); and a second side frame (4), wherein the first side frame and the second side frame attach to an upper portion of the vertical strut and a forward portion (portion approximate 13 and 14 outside of the plane of 3 and 4) of the horizontal support away from the vertical strut, and wherein the first side frame and second side frame are spaced apart a sufficient distance for a beam to be placed between the first side frame and the second side frame and held in a vertical orientation; wherein during use in the pool covering system, the bracket is capable of hanging from the hanger lip on a top surface of a pool structure and the vertical strut extends downward into an opening defined by the pool structure, and no connectors that damage the pool structure are used to attach the bracket to the pool structure. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilb (U.S. Patent No. 3,752,512) in view of Pilpel et al. (U.S. Publication No. U.S. Publication No. 2008/02060).
Regarding claim 2, Gilb discloses the bracket being made of a rigid metal (Abstract), but does not disclose the bracket being coated in a protective material.   However, Pilpel et al. teaches that it is known to have a metallic bracket (10, Figs. 1-3) that is coated with a polymeric material to help protect it from environmental exposure (Para [0033]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have coated the bracket of Gilb with polymeric material to prevent corrosion and degradation due to environment exposure as taught by Pilpel et al. and capable of protecting a pool structure. 
Regarding claim 3, Gilb discloses hanger lip (21) as set forth above, but does not disclose the lip having a malleable layer configured to form to a coping of the pool structure.  However, Pilpel et al. teaches that it is known to have a metallic bracket (10, Figs. 1-3) that is coated with a polymeric material to help protect it from environmental exposure (Para [0033]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have coated the bracket and lip of Gilb with polymeric material to prevent corrosion and degradation due to environment exposure as taught by Pilpel et al. and capable of forming to a coping of a pool structure. 
Regarding claim 5, Gilb discloses the bracket (A) as set forth above, but does not disclose the bracket being water resistant.  However, Pilpel et al. teaches that it is known to have a metallic bracket (10, Figs. 1-3) that is coated with a polymeric material to help protect it from environmental exposure (Para [0033]).  It would have been .

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilb (U.S. Patent No. 3,752,512) in view of Callies (U.S. Patent No. 5,564,248).
Regarding claim 6, Gilb discloses the at least one of said first side frame (3) and said second side frame (4) as set forth above, but does not disclose a rod and an opening is defined by the rod, the vertical strut and the horizontal support.  However, Callies teaches that brackets (10, Figs. 2-4) having rods (42) and openings (approximate 42) to help secure a structural support within the bracket.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporate rods having associated openings defined by the vertical strut and horizontal support into a bracket to further help secure a structural support.
Regarding claim 7, Gilb discloses wherein at least one of said first side frame (3) and said second side frame (4) having holes, but does not disclose a plurality of holes.  However, Callies teaches that it is known to have a bracket with a first and second side frame having a plurality of holes (33, 41).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated as many holes as necessary to help secure a structural member in place. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilb (U.S. Patent No. 3,752,512) in view of Callies (U.S. Patent No. 6,463,711).
Regarding claim 8, Gilb discloses the hanger lip (21) and the horizontal support (6) as set forth above, but does not disclose that the horizontal support and hanger lip overlapping between the first side frame and second side frame.  However, Callies teaches that it is known to have a hanger (13, Figs. 1-5) with a hanger lip (28) and a horizontal support (39) having a front portion (46).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a horizontal support with a front portion to help space the hanger from the structure to ensure parallel relationships between edges. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach a bracket in combination with a pool structure having a raised coping wherein the bracket has a hanger lip, a vertical structure, horizontal support, a bottom side, a first and second side frame and a forward portion of horizontal portion, the hanger lip has a malleable layer  and is ant an acute angle with the vertical strut and the malleable layer engages a top surface or the pool structure around the raised coping as recited in claim 4 in combination with claims 1 and 3.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES J BUCKLE JR/Examiner, Art Unit 3633